Brooke, President.
I concur in the opinion, that the decree is final and conclusive, as to all the cases; and this, as well upon the former decisions of the court on like questions, as upon principle. I consider the case of Sheppard v. Starke, as in point: the court there, must have regarded the decree as final, else it could not have entertained the bill of review as regular and proper. As to the reservations in this decree, those and all similar reservations, are, in my view, simply provisions for the execution of the decree, as one final and conclusive, not reservations of any points for future consideration and decision.
The appeal was dismissed.